STONE, O. J.
The only error assigned on this appeal is the judgment rendered by the lower court in a garnishment proceeding. There is no bill of exceptions in the transcript. None of the proceedings had in the Circuit Court are shown, except the conditional judgment rendered against the garnishee upon his failure to answer the writ of garnishment, and the rendition of absolute judgment.
Nothing to the contrary appearing on the face of the proceedings, every presumption of the correctness of the trial court’s rulings must be indulged on appeal. This rule of practice is too firmly engrafted upon our jurisprudence to need the citation of authorities. While the judgment may not positively set forth all the formalities of judgments rendered, still its recitals are sufficient to warrant the presumption that all the necessary steps were taken prior to the rendition of the absolute judgment, and that the proceedings were all regular.
The judgment is affirmed.